APPEAL CAUSE NOS.:01-14-01001-CR
                                                   :01-14-01002-CR
                                                   :01-14-01003-CR


DENNIS JAMES POLEDORE JR.                     §                 COURT OF APPEALS
                                              §
V.                                            §                  FIRST DISTRICT


THE STATE OF TEXAS                            §                  HOUSTON/   TEXAS


                MOTION TO SUSPEND TRAP RULE 9.3 PURSUANT TO TRAP RULE 2.


TO THE HONORABLE JUSTICES OF TEE COURT OF APPEM.S:


     Cares Now, Dennis James Poledore, Jr., Appellant in the above styled and ap

pellate cause numbers, and moves this Honorable Court to "Suspend TRAP Rule 9.3

"Number; of copies" pursuant to TRAP Rule 2 "Suspension of Rule". In support of

this would show the following'1:

                                              I.

                             FACTS SUPPORTING GOOD-FAITH REQUEST


  Appellant in the above Appellate cause numbers Appeals three (3) Appealable

"Orders" that resulted from the Trial Habeas Judge denying: 1) his Order Request

For An Evidentiary Hearing For A §4(a) Provision Final Disposition Determination

Conducted....; and 2) his Memorandum Order Final Disposition Determination Hear
ing Request. And the Trial Habeas Court's own Order denying Aopellant's jSubse-
quent Writ. See Appendix provided, Exhibits-(G-l) And (G-2),
                         i
                         i
  Appellant states the following under penalty of perjury, in support off this

request;

       1. Appellant filea With his Notice of Appeal an affidavit of indigency re
           quest to proceed with this Appeal in forma pauperis. See Exhibitp(G-4)
           in the Appendix provided.

       2. Texas Department of Criminal Justice, Institutional Division, does hot
           provide any manner for an Offender to make copies for legal papers/docu
           ments. ;and                                                              j
       3= Offenders are allowed through indigent supplies only 5 pieces of carbon
           paper, and 25 sheets of typing paper per month to use for personal and
           legal mattersj which is insufficient to provide the necessary required
           copies.

      Executed this 29th day of December, 2014.




                                Page 1 of 2
                                         PfflYER

 WHEREFORE/ PR&HSES CONSIDERED* Appellant Pray his request to Suspend TRAP Rule

9.3 pursuantto TRAP Rule 2. and allow Appellant to file the Original of all doc

uments, Motions.. Pleadings, and Brief necessary to file in the above foregoing

three (3) Appellate cause numbers.

                                                    Respectfully Submitted



                                                    DENNIS JAMES POLEDORE
                                                    TDCJ-ID NO.   1400186
                                                    POLUNSKY UNIT
                                                    3872 F.M. 350-SOUTH
                                                    LIVINGSTON, TEXAS 78351



                               CERTIFICATE OF SERVICE


  1/ certify that a true and correct carbon copy of the foregoing Motion/Plead-

ing was placed in the U.S. Postal Mail Box at the Polunsky Unit addressed to:

               John J. Harrity III
               Assist. District / Attorney
               Fort Bend County, Texas
               301 Jackson St., Room 101

               Richmond,   Texas 77469


    Executed this 29th day of December, 2014.




                                                   SIGNATURE OF AFFIANT




                                  Page 2 of 2
TO: CHRISTOPHER A. PRINE, FIRST COURT OF APPEALS COURT CLERK
   301 FANNIN
  HOUSTON, TEXAS 77002-2066
                                                                    JAN- 5 2015
FROM:DENNIS JAMES POLEDORE JR.
     TDCJ NO.    1400186
     BDlunsky Unit
   . 3872 F.M. 350-South
     Livingston, Texas 77351

RE:MOTION TO SUSPEND TRAP RULE 9.3 PURSUANT TO TRAP RULE 2; NOTICE OF APPEAL WITH
   DECLARATION OF INDIGENCY IN SUPPORT OF REQUEST TO PROCEED IN FORMA PAUPERIS;
   COPY OF REQUEST FOR PREPARATION OF IDENTICAL CLERK'S RECORD FROM DESIGNATED LIST
   OF DOCUMENTS AND EXHIBITS(PROVIDED) PURSUANT TO TRAP 34.5(10) WITH AN ATTACHED
   LETTER REQUESTING CLERK'S SUMMARY SHEETS BE CORRECTED WITH ATTACHED EXHIBITS;
   COPY OF ORIGINAL NOTICE OF APPEAL POINTING OUT APPELLANT'S REQUESTED NATURE TO
   APPEAL AND REQUEST FOR THE HABEAS COURT JUDGE TO CERTIFY MY RIGHT TO APPEAL 3
   APPEALABLE ORDERS FROM HIS DENIAL RENDERED ON NOVEMBER 12, 2014 ALSO ATTACHED:
   AND A "DOCKET STATEMENT" FILED UNDER TRAP 32.


Dear Clerk,

    Please find the above listed documents listed above, to be filed in Appellate
cause numbers;01-14-01001-CR, 01-14-0100 2-CR, 01-14-01003-CR, for considerat ion

and filing. The number one correction I've request is, for the Clerk to properly
labelize the Nature of this Appeal. Pursuant to TRAP Rule 36.3, I'm asking   that if

the records are not corrected and the designated documents and exhibits    list can

not be provided, youtoffice)command that a correct Clerk's Summary Sheet   be sent.

In addition to all necessary documents and exhibits required and what Appellant has
requested in the interest of justice.

  Your attenfilon to this request is appreciated. Thank you in advance.

Date:    December 29,   2014
                                                      Sincerely

                                                           rs J&MES POLEDORE JR

                                                       APPELLANT




CC: JOHN 3 HARRITY HI, Assiatant District Attorney
        Fort Bend Coiffity, Texas